United States Court of Appeals
                      For the First Circuit


No. 10-2340
                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                        PATRICK J. GELIN,

                      Defendant, Appellant.


No. 10-2486

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

          MICHELINE LAMARRE, a/k/a MICHELINE CHAMPAGNE,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. George A. O'Toole, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Torruella and Boudin,* Circuit Judges.



*
  Judge Boudin heard oral argument in this matter and participated
in the semble, but he did not participate in the issuance of the
panel's opinion in this case. The remaining two panelists therefore
issued the opinion pursuant to 28 U.S.C. § 46(d).
     Rudolph F. Miller, for appellant Gelin.
     Nathalie R. Castor, for appellant Lamarre.
     Daniel Steven Goodman, Assistant United States Attorney,
Criminal Division, Appellate Section, with whom Carmen M. Ortiz,
United States Attorney, James E. Arnold, Assistant United States
Attorney, Lanny A. Breuer, Assistant Attorney General, and John D.
Buretta, Acting Deputy Assistant Attorney General, was on brief for
appellee.




                          April 1, 2013




                               -2-
            TORRUELLA,   Circuit   Judge.        Following   a   jury   trial,

Defendant-Appellants     Patrick   J.   Gelin    ("Gelin")   and Micheline

Lamarre ("Lamarre") were each convicted under 18 U.S.C. §§ 1347 and

1349 for making fraudulent claims to, and obtaining payment from,

insurance    companies   participating      in    Massachusetts'    no-fault

automobile insurance program.1          They appeal their convictions,

arguing first that the district court erred in ruling that the

defrauded insurance companies constituted "health care benefit

programs" within the jurisdictional reach of § 1347.               Gelin and

Lamarre also argue that the district court (1) erred in concluding

that their scheme affected interstate commerce as is required for

a constitutionally valid application of § 1347; and (2) abridged

their Fifth and Sixth Amendment rights in denying proposed voir

dire questions concerning the ethnic minority group to which they

belong.   Finding no error by the district court, we affirm.

                            I.     Background

            Gelin was the owner of Premium Care Physical Therapy

("Premium"), a physical therapy clinic in Brockton, Massachusetts.

Lamarre worked as an "on-call" physical therapist at Premium and

was generally present at the clinic on Mondays and Wednesdays. The




1
  Under Massachusetts law, everyone who registers a vehicle in the
state is required to have insurance coverage that pays for the
reasonable and necessary medical services that could arise in
connection with insured vehicle accidents, regardless of fault.
Mass. Gen. Laws ch. 90, § 34M.

                                    -3-
sequence of events leading up to Gelin and Lamarre's convictions

follows.

           In April 2002, Gelin hired Sharon Little ("Little") as

the marketing director for Premium.          Little was responsible for

bringing new patients to Premium and for getting the clinic into

better functioning order.         Eventually she also became Premium's

manager and Gelin's assistant, helping him with the billing of

insurance companies for treatments provided to clinic patients.

While discharging those duties, Little stumbled onto patient charts

indicating that Lamarre treated patients on days when Little knew

Lamarre was not at the clinic.        When Little asked what was going

on, Gelin told her that Premium was submitting fraudulent charges

to insurance companies with the help of Lamarre.              According to

Little's testimony, Gelin and Lamarre would submit fraudulent

claims to providers of Massachusetts' no-fault automobile insurance

and request payment for physical therapy that they never rendered.

If the fraudulent claims were paid, Lamarre would receive up to 15%

of the proceeds as a commission for her participation in the

scheme, and Gelin would keep the rest.

           Between   2003   and    2004,   Little   heard   Gelin   instruct

Lamarre to "finish off" charts more than 20 times.            She also saw

Lamarre forging patient charts that Gelin had given her, and saw

Gelin forging injury claim application forms on behalf of patients.

When Little protested to Gelin about their need to forge charts


                                    -4-
given Premium's success, he responded that she was overreacting to

"a little white-collar crime" and told her not to worry about it.

Lamarre later told Little that the submission of fraudulent claims

was Gelin's idea, and while she was not happy with it, she did need

the extra money to pay off her student loans.

              Little testified that Gelin eventually concluded that she

could   not    be   trusted   to   keep   quiet    about    Premium's     billing

practices.       He therefore hired a "general chief manager" and

instructed him to keep an eye on Little.             By August 2004, Little

had had enough and told Gelin that she would not do "this illegal

shit" anymore, walked out of the office, and "never went back."

Sometime thereafter Little informed the National Insurance Crime

Bureau about the fraudulent scheme at Premium.

              Gelin and Lamarre were each indicted on nine counts of

health care fraud, § 1347, and one count of conspiracy to commit

health care fraud, § 1349.         During the voir dire,       Gelin's counsel

requested that the court pose the following question to the venire:

"Patrick Gelin is a black Haitian-American.                  Do you have any

feelings about black Haitian-Americans or any other minority group

that might affect your ability to sit as a fair and impartial juror

in this case?"       Lamarre, also a Haitian-American, joined Gelin's

request,   advancing     concerns    regarding     the     racial   overtone      of

evidence      the   government     intended   to    introduce       at   trial.

Specifically, Gelin and Lamarre pointed to Little's deposition


                                      -5-
testimony, where she used derogatory terms to refer to Gelin's

Haitian background and made reference to voodoo and witch doctors.

She   also   referred   to    Gelin   as    the   godfather    of    the   Haitian

community.

             The government did not object to the voir dire question

but stated that it was unnecessary, even though it anticipated that

Little would offer testimony concerning Gelin's statement that his

fraudulent activity was a "white person's crime," and that he was

"not doing what [African-Americans] do, selling drugs in the

street."     The government also admitted that it would introduce

testimony of former employees who would state that Gelin treated

African-Americans       differently    than       people   from     the    Haitian

community.

             The   district   court    refused     to   pose   the    voir    dire

question, stating that it was not aware of "anything in the facts

of the case that would suggest any potential for racial bias to be

a prominent feature of the case."           The court also stated its view

that defense counsel "vastly overstated the danger of racial bias

in an average jury in 2010" and "presume[d] the existence of racial

bias in jurors the way we might have 50 years ago, maybe 25 years

ago."   But in present times, the court then added, "we have to

acknowledge, I think, the reality of social progress.                So it is --

just as a general matter against a social background that there's

no need to inject the issue into the case."


                                      -6-
            Nevertheless, the court did emphasize to the venire the

need for a jury "that is composed of people who are completely

fair-minded and impartial as to the parties involved in the case

and as to the issues presented."                It followed up with specific

inquiries about whether any juror was employed by law enforcement

or insurance companies, and whether any of them had been the victim

of fraud or other crimes.            The court also asked potential jurors

whether they had "any personal belief, attitudes, experiences,

potential biases that would interfere with [their] ability to be a

fair-minded and impartial juror in this case."

            At   trial,    the       government    introduced   16    witnesses,

including Little, several patients whose treatment charts Little

had identified as containing false entries, employees from the

defrauded insurance companies, several of Premium's employees, and

an FBI agent.       Some of the witnesses testified that Gelin and

Lamarre had documented therapy sessions with car accident victims

when the patients were not in Massachusetts or when Lamarre, who

signed off on the treatments, was not in the clinic.                 For example,

one of the government's witnesses testified that Premium had

submitted a claim for 30 treatment days "provided" during a period

of   time   in   which    he   was    away     attending   college   in   Iowa.2

Furthermore, one of Premium's physical therapy assistants testified



2
  The government's brief describes similar trial testimonies from
at least four of Premium's "patients."

                                         -7-
that the charts reflecting treatments supposedly administered by

Lamarre were not consistent with the days that Lamarre actually

worked at the clinic.        Another of Premium's employees testified

that Gelin told her about his agreement with Lamarre concerning

fraudulent charts and excessive billing.

             The    government   also      presented    evidence        regarding

Premium's transactions with the insurance companies themselves,

some of which were located outside Massachusetts and did business

nationally.    This evidence included, for example, the testimony of

insurance company representatives that their policies provided

benefits for health care services rendered anywhere in the United

States, not only within Massachusetts.          Additionally, it included

the insurance policies themselves, which confirm that they covered

both   in-    and   out-of-state    accidents.         The     government   also

introduced several checks drawn on banks located in different

states as evidence of payments made by insurance companies to

Premium on account of fraudulent claims.          Further, the government

introduced evidence showing Premium's use of the United States

Postal   Service     to   mail   fraudulent    claims        to   the   insurance

companies.

             The jury returned guilty verdicts on all but two counts.

Gelin and Lamarre then moved for acquittal, arguing that the

government had failed to establish that the defrauded insurance

companies were "health care benefit programs" as required for a


                                     -8-
conviction under § 1347. The district court initially denied Gelin

and Lamarre's motion without explanation, but following post-trial

briefing, rejected their claims by agreeing with the government's

arguments that the court should adopt the reasoning of a Second

Circuit decision, United States v. Lucien, 347 F.3d 45, 50-52 (2d

Cir. 2003), which held that an automobile insurance contract that

provides for the reimbursement of medical services plainly meets

the statutory definition of a "health care benefit program" under

§ 1347.    Gelin and Lamarre also raised a sufficiency of the

evidence claim, arguing that the government failed to show that

their fraud had affected interstate commerce as required under the

statute. The district court also rejected that claim, entering the

final judgments on appeal now.

                           II.   Discussion

          A.    The Statutory Interpretation Challenge

          We begin with Gelin and Lamarre's contention that the

district court incorrectly determined that the defrauded insurance

companies were "health care benefit programs" under § 1347.

Because   the   analysis   of    such    a   claim   involves   statutory

construction, we   apply de novo review. United States v. Troy, 618

F.3d 27, 35 (1st Cir. 2010).     The starting point of our inquiry is

the text of the statute itself, "and 'if the meaning of the text is

unambiguous our task ends there as well.'"              Mass. Museum of

Contemporary Art Found., Inc. v. Buchel, 593 F.3d 38, 50 (1st Cir.


                                   -9-
2010) (quoting United States v. Godin, 534 F.3d 51, 56 (1st Cir.

2008)).    When interpreting an unambiguous statute, however, we may

also   resort   to   legislative   history   to   corroborate   "that   the

statute's plain meaning does not lead to absurd results."           In re

Rudler, 576 F.3d 37, 44-45 (1st Cir. 2009) (citing Lamie v. United

States, 540 U.S. 526, 534 (2004)).

            The relevant statutory provision in this case is 18

U.S.C. §    24(b),   which   defines   the   term "health   care   benefit

program" for purposes of § 1347 as "any public or private plan or

contract, affecting commerce, under which any medical benefit,

item, or service is provided to any individual, and includes any

individual or entity who is providing a medical benefit, item, or

service for which payment may be made under the plan or contract."3




3
   As stated previously, § 1347 sets forth one of the offenses for
which Gelin and Lamarre were convicted:

       Whoever knowingly and willfully executes, or attempts to
       execute, a scheme or artifice -- (1) to defraud any
       health care benefit program; or (2) to obtain, by means
       of false or fraudulent pretenses, representations, or
       promises, any of the money or property owned by, or under
       the custody or control of, any health care benefit
       program, in connection with the delivery of or payment
       for health care benefits, items, or services, shall be
       fined under this title or imprisoned not more than 10
       years, or both.

(emphasis supplied).    Section 1349 sets forth the other: "Any
person who attempts or conspires to commit any offense under this
chapter shall be subject to the same penalties as those prescribed
for the offense, the commission of which was the object of the
attempt or conspiracy."

                                   -10-
          The crux of Gelin and Lamarre's challenge is that the

defrauded insurance companies do not fall within the statutory

definition of the term "health care benefit program" because they

(1) "did not serve as health insurance companies"; (2) did not

"identif[y] themselves as health insurance companies"; and (3)

covered medical expenses up to a maximum of $8,000 "if the victim

[did] not have health insurance." Gelin and Lamarre, however, fail

to direct us to any statutory language indicating that Congress

intended to limit the scope of the statute to health insurance

companies.   Nor is there any requirement that an insurance company

identify itself as a health insurance company to fall within the

ambit of the statute.   And the statute does not contain a threshold

premium amount.

          In any event, the statutory definition at issue is simple

and broad: a "health care benefit program" is "any public or

private plan or contract . . . under which any medical benefit,

item, or service is provided . . . ."     18 U.S.C. § 24(b) (emphasis

supplied).   The common meaning of the adjective "any" as used in

this context   is   "regardless   of   sort,   quantity,   or   number."

Webster's II New Riverside University Dictionary, 115 (1984); see

also SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344, 350-51 (1943)

(noting the long-standing rule of statutory construction that

"courts will construe the details of an act in conformity with its

dominating general purpose, will read text in the light of context


                                  -11-
and will interpret the text so far as the meaning of the word

fairly permits so as to carry out in particular cases the generally

expressed legislative policy"). In light of this language, we find

no room for the limited scope Gelin and Lamarre urge us to read

into the statute.4

              The Second Circuit opinion in Lucien, 347 F.3d 45,

provides an on-point example of how other courts have addressed

contentions similar to those Gelin and Lamarre present.                    There,

defendants were convicted under § 1347 for defrauding private

insurance companies providing coverage under New York's no-fault

automobile insurance program.             The fraudulent scheme involved an

elaborate     ruse    through     which    recruited    "victims"   of    staged

automobile accidents would assign their no-fault insurance benefits

to participating health clinics.           Id. at 49.    The clinics, in turn,

would generate fictitious treatment records and make reimbursement

claims   to    the    insurance    companies    for     the   medical    services

"provided."     Id.



4
   Moreover, the statute's legislative history contains language
showing that in enacting § 1347, Congress considered fraudulent
schemes perpetrated on insurance companies of the type involved
here. See, e.g., H.R. Rep. No. 104-747, at 9 (mentioning, as an
example of health care fraud in need of addressing, a scheme
involving "staged automobile accidents and related casualty and
health insurance fraud"); see also Gaming the Health Care System:
Trends in Health Care Fraud, at 12 (stating that fraudulent medical
treatment claims arising from phony car accidents "have resulted in
literally tens of billions of dollars in losses to insurers and
increased premiums to all policyholders," negatively impacting the
health care system).

                                      -12-
            On     appeal,     one      of     the    defendants        challenged    his

conviction, arguing that New York's no-fault automobile insurance

program was not a "health care benefit program" under § 24(b)

because it did "not operate nationwide and it did not cover all

injuries    and    illnesses--only            those   resulting     from     automobile

accidents."       Id. at 52.      The Second Circuit disagreed, discarding

the distinctions advanced as irrelevant and noting, as we do above,

that the statutory definition unambiguously and broadly provides

that any private contract under which a medical service is provided

qualifies as a "health care benefit program."                    Id.     The court also

noted as a dispositive fact that private insurers, participating in

New   York's     no-fault    program,         had    "reimbursed    various       medical

providers for fraudulently billed medical expenses incurred on

behalf of defendants." Id.                   Other than the scope limitations

described      above,     Gelin   and    Lamarre       advance     no    reason    why   a

different result is in order here, where the facts underlying their

convictions mirror so closely those at play in Lucien.

            Gelin and Lamarre argue in the alternative that the verb

"provided" as used in § 24(b) means that medical benefits or

services must actually be rendered for the statutory definition to

apply.      In    other    words,    Gelin      and    Lamarre     contend    that    the

defrauded insurance companies cannnot be deemed                           "health care

benefit program[s]" because they did not pay Premium for any actual




                                             -13-
medical benefits or services rendered, only for fictitious services

that were never "provided."         We disagree.

            Gelin   and   Lamarre    construe   the   verb     "provide"   too

narrowly,    fixing   its   meaning    on   only    one   of   its   possible

connotations -- that is, "to furnish." See Webster's New Riverside

University Dictionary, 948.           But the verb "provide" is quite

versatile, and, among at least four different definitions, can mean

"make available."     Id.   In the context in which the verb "provide"

is used here -- that is, § 1347 which proscribes "fraudulent

pretenses, representations, or promises" in pursuing payment for

health care services -- we must favor the broader construction,

including the meaning "make available."            See C.M. Joiner Leasing

Corp., 320 U.S. at 350-51.

            Indeed, it would be nothing short of absurd to adopt

Gelin and Lamarre's limitation on the construction of the statutory

definition.   One of the most egregious and frequent expressions of

prohibited conduct is obtaining payment for health care services

never rendered.       Accordingly, if the statute were construed to

exclude such conduct, it would defeat one of its most important

purposes.   Convictions under § 1347 for fraud involving fictitious

medical services abound. See, e.g., United States v. McGovern, 329

F.3d 247, 249 (1st Cir. 2003) (conviction for Medicare and Medicaid

fraud involving the billing of medical services never rendered);

Lucien, 347 F.3d at 49 (same); United States v. Jones, 641 F.3d


                                     -14-
706, 709 (6th Cir. 2011) (same); United States v. Franklin-El, 554

F.3d 903, 909 (10th Cir. 2009)(same).           And we have been provided

with no valid reason to strike such a dissonant chord in this

appeal.5

           B.   The As-applied Constitutional Challenge

           Next    we   turn   to     Gelin    and    Lamarre's   as-applied

constitutional challenge.          On this front, they argue that their

convictions     under   §   1347    resulted   from    an   unconstitutional

application of the Commerce Clause because the underlying fraud


5
   Our conclusion is not contradicted by the legislative history.
During the congressional hearings leading up to the enactment of
§ 1347, the Senate's Special Committee on Aging heard testimony
from several witnesses -- ranging from high-ranking government
officials to physicians and other private health care professionals
-- describing serious concerns with what appeared to be a growing
trend in the health care industry:

     Throughout the United States we are seeing organized
     criminal groups, compromising doctors, chiropractors,
     attorneys, hospitals, and these groups establish store
     front clinics, diagnostic testing companies, as well as
     bogus law offices. They stage phony car accidents. Fake
     patients visit the clinics where expensive medical
     procedures like MRIs and x-rays are billed to insurers,
     even though not provided to the persons posing as
     patients. In addition, unfilled prescriptions are billed,
     kickbacks are paid, and lawyers collect false personal
     injury claims.

Gaming the Health Care System: Trends in Health Care Fraud, Hearing
Before the Senate Special Committee on Aging, 104th Cong. 12 (1995)
(emphasis supplied).    The Committee on Governmental Reform and
Oversight documented similar fraudulent practices arising from
fictitious medical services and estimated the overall annual loses
to the health care system in the $100 billion range. See Comm. on
Gov't Reform and Oversight, Health Care Fraud: All Public and
Private Payers Need Federal Criminal Anti-Fraud Protections, H.R.
Rep. No. 104-747 (1996).

                                     -15-
arose from intrastate transactions and was perpetrated against

intrastate   parties.      This   is   a   constitutional   twist   to   the

sufficiency of the evidence argument raised below.6         The applicable

standard of review is plain error.          See United States v. Capozzi,

347 F.3d 327, 334 (1st Cir. 2003).         This standard calls for a four-

pronged analysis where the first inquiry is limited to whether an

error occurred.    Id.   If an error is found, then the inquiry shifts

to whether such error (1) was clear and obvious; (2) affected

substantial rights; and (3) "seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."           United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).            This multi-

factor analysis makes the road to success under the plain error

standard rather steep; hence, reversal constitutes a remedy that is

granted sparingly.       United States v. Whitney, 524 F.3d 134, 140

(1st Cir. 2008).

          Gelin and Lamarre fail to clear the first hurdle of the

foregoing requirements, as the facts of record show that the

underlying fraud sufficiently affected interstate commerce.              As

just stated, Gelin and Lamarre argue that their fraudulent scheme

affected Massachusetts parties only. The record, however, contains



6
  As stated above, Gelin and Lamarre moved for acquittal, arguing
that "[t]he trial presentation was completely and utterly void of
any evidence that the health care fraud, as charged, had an
[e]ffect on interstate commerce.    Accordingly, the [g]overnment
failed to offer sufficient evidence to prove each and every element
of the offenses with which the defendant[s] w[ere] convicted."

                                   -16-
ample evidence that some of the defrauded insurance companies were

located outside Massachusetts and did business throughout the

United States.   Similarly, while Gelin and Lamarre argue that the

transactions surrounding their fraudulent scheme occurred within

Massachusetts' borders, the record shows that many of the checks

Premium received as reimbursements for fraudulent claims were drawn

on banks outside of Massachusetts.       See, e.g., Pereira v. United

States, 347 U.S. 1, 9 (1954) (finding that negotiation of check

drawn on an out-of-state bank evinced an interstate transaction);

Ramsey v. United States, 332 F.2d 875, 879 (8th Cir. 1964) (holding

that a forged check drawn on an out-of-state bank was tantamount to

placing the check in interstate commerce).       The record also shows

that Gelin and Lamarre used the United States Postal Service to

mail their fraudulent claims for reimbursements.          Cf. R.A.G.S.

Couture, Inc. v. Hyatt, 774 F.2d 1350, 1353 (5th Cir. 1985)

(finding a sufficient nexus with interstate commerce where the

United States Postal Service had been used in fraudulent scheme

underlying violations of the Racketeer Influenced and Corrupt

Organizations Act).   Last but not least, the    record shows that the

insurance policies under which fraudulent claims were paid extended

nationwide   health   care    benefits   and   covered   both   in-   and

out-of-state accidents.      See United States v. Lucien, 78 F. App'x.

141, 144 (2d Cir. 2003) (holding that insurance policies covering

both in- and out-of-state accidents removed a disincentive for


                                  -17-
insureds to drive out of state and therefore affected interstate

commerce).

          Together, the foregoing facts, which Gelin and Lamarre

omit from their analysis, comfortably exceed the showing of the de

minimis interstate effect required to reject their contentions on

this front.    See, e.g., United States v. Guerrier, 669 F.3d 1, 7

(1st Cir. 2011) ("Proving an effect on interstate commerce is not

too difficult . . . . [T]he government need not show a substantial

interference--a de minimis one will due. Certainty of a de minimis

effect is not required either. A 'realistic probability' suffices.

And 'even potential future effects' may be enough.") (quoting

United States v. Capozzi, 486 F.3d 711, 726 (1st Cir. 2007).

          C.   The Voir Dire Challenge

          Gelin and Lamarre's last line of attack fares no better.

According to them, the district court committed reversible error

when it declined to ask a proposed question to the venire that

"would have displayed jurors' predispositions towards race . . . ."

An appellate challenge asserting an improper exclusion of voir dire

questions is reviewed for abuse of discretion.    United States v.

Gordon, 634 F.2d 639, 641 (1st Cir. 1980).         The dispositive

question under this standard of review is not whether "we, if

sitting as a court of first instance, would have weighed the

relevant considerations differently," Negrón-Almeda v. Santiago,

528 F.3d 15, 21 (1st Cir. 2008), but rather whether our review of


                                -18-
the record leaves us "with a definite and firm conviction that the

court below committed a clear error of judgment in the conclusion

it reached upon a weighing of the relevant factors."            Schubert v.

Nissan Motor Corp., 148 F.3d 25, 30 (1st Cir. 1998).               "As the

Supreme Court has noted, 'deference . . . is the hallmark of abuse-

of-discretion review.'"      Guay v. Burack, 677 F.3d 10, 16 (1st Cir.

2012) (alteration in original) (quoting Gen. Elec. Co. v. Joiner,

522 U.S. 134, 143 (1997)).      This is certainly so when reviewing a

trial judge's decisions during the venire, where she enjoys broad

latitude and "need not pursue any specific line of questioning

. . . provided it is probative on the issue of impartiality."

United States v. Brown, 938 F.2d 1482, 1485 (1st Cir. 1991); see

also Fed. R. Crim. P. 24.

          We   have   more   than    once   stated   that   a   "voir   dire

ordinarily need not include questions regarding racial prejudice,"

United States v. Escobar-de Jesús, 187 F.3d 148, 165-66 (1st Cir.

1999); see also United States v. Brown, 938 F.2d 1482, 1485 (1st

Cir. 1991); United States v. Webb, 70 F. App'x. 2, 2-3 (1st Cir.

2003), and that "the mere fact that a defendant is black does not

alone trigger [a] special questioning requirement . . . ."          Brown,

938 F.3d at 1485; see also Escobar-de Jesús, 187 F.3d at 165-66.7


7
   Although there are certain cases in which special voir dire
questions regarding race are constitutionally required, this is not
one of them. See Escobar-de Jesús, 187 F.3d at 165-66, for some
examples of the types of cases where special questions are
required.

                                    -19-
In fact, in the past, we have unequivocally and consistently abided

by the Supreme Court's plurality holding in United States v.

Rosales-López, 451 U.S. 182, 191 (1981), that a trial judge's

decision not      to   explore   the   possibility of         racial    or    ethnic

prejudice during the voir dire constitutes "reversible error only

where the circumstances of the case indicate that there is a

reasonable possibility that . . . prejudice might have influenced

the jury."    See, e.g., Escobar-de Jesús, 187 F.3d at 165-66.

             Gelin and Lamarre's submissions fail to address the

preceding case law altogether. Rather, they posit that race became

a   highly   relevant    issue    through      the    trial   because   extensive

portions of the testimony pointed to their Haitian heritage "in [a]

very inflammatory manner."         They further claim that "the core of

the government's case . . . was found in Little's testimony," which

cemented "the general idea that [Gelin] was bigoted against other

ethnicities and nationalities, particularly African-Americans."

Because Little's credibility was "completely destroyed throughout

the trial," Gelin and Lamarre continue, "it is likely that the

government's introduction of negative racial stereotypes was given

more weight than the actual evidence at trial."

             An exhaustive review of the record proves Gelin and

Lamarre's fears to be misplaced.              Among other things, the record

shows that Little was one of at least 16 witnesses the government

presented    at   trial.    The    other      15     witnesses   --   among    them,


                                       -20-
employees from the defrauded insurance companies, at least four

automobile     accident       victims    "treated"      at    Premium,    several     of

Premium's employees, and an FBI agent -- provided testimony of

their own which explicated Gelin and Lamarre's fraudulent scheme.

The government        also    introduced    extensive         documentary       evidence

supporting the charges brought, including copies of (1) fraudulent

claims filed; (2) fraudulent treatment charts; (3) the insurance

policies     under    which    the     defrauded      companies   paid     fraudulent

claims; and (4) Premium's financial records. In other words, aside

from Little's testimony suggesting that Gelin was racist towards

African-Americans and limited evidence that Little herself was

derogatory towards Gelin on account of his national origin, the

other   15   witnesses       who     testified   at    length,    as     well    as   the

documentary evidence introduced at trial, concentrated exclusively

on the details of the underlying fraudulent scheme.                        This could

suffice to     rule    out     the    possibility      that    prejudice    may have

influenced the jury in this case. Rosales-López, 451 U.S. at 191.

But there is more.

             First, the jury acquitted Gelin and Lamarre of some of

the charges brought against them, which suggests that the evidence

adduced at trial was impartially considered.                    Second, other than

the racial overtones in Little's testimony, Gelin and Lamarre

advance nothing whatsoever to show a likelihood of racial or ethnic

prejudice that would have advised voir dire questions on the issue


                                         -21-
of race.    See, e.g.,    Rosales-López, 451 U.S. at 192 ("[F]ederal

trial   courts   must   make   such    an    inquiry    when     requested   by   a

defendant accused of a violent crime and where the defendant and

the victim are members of different racial or ethnic groups.");

Brown, 938 F.2d at 1485 (finding that, where defendant was a black

male, and all of the government's witnesses and jurors were white,

voir dire inquiry about racial bias may be advisable, but not

required, absent special circumstances surrounding the case which

indicate the possibility of racial prejudice by the jury).

            Third, as stated above, during the voir dire, the court

underscored the need for a jury "that is composed of people who are

completely fair-minded and impartial as to the parties involved in

the case and as to the issues presented."                Though not with the

level of specificity Gelin and Lamarre sought, the court asked

prospective jurors questions to test their ability to render an

impartial verdict in light of the charges at play in the case.

Among other things, the court asked jurors whether they were

employed by law enforcement or insurance companies, and whether

they had been the victims of fraud or other crimes.               The court also

asked   potential   jurors     general      questions    about    "any   personal

belief,    attitudes,    experiences,        potential    biases     that    would

interfere with your ability to be a fair-minded and impartial juror

in this case."    Under the circumstances at play here, this line of




                                      -22-
questioning in itself thwarts the type of challenge launched by

Gelin and Lamarre.    See Brown, 938 F.2d at 1485-86.

                          III.     Conclusion

          For   the    foregoing     reasons,   Gelin   and   Lamarre's

convictions are affirmed.




                                   -23-